Citation Nr: 1820371	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-05 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran had active military service from October 1979 to November 1982.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2014 rating decision in which the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement (NOD) in May 2015, and the RO issued a statement of the case (SOC) in December 2016.  He filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2017.  

As regards the matter of representation, the Board notes that the Veteran was previously represented in this appeal by the Veterans Service Organization (VSO), Veterans of Foreign Wars of the United States.  In June 2016, however, he appointed the National Association for Black Veterans, Inc., as reflected in a VA Form 21-22, Appointment of VSO as Claimant's Representative, executed and filed in May 2015.  The Board recognizes this change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for service connection for tinnitus is set forth below.  The claim for a service connection for bilateral hearing loss is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The record included  competent, credible and probative lay assertions that the Veteran's had in-service hazardous noise exposure, and that  he began to experience symptoms of tinnitus after such in-service noise exposure that have been recurrent to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C. 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a).

Given the fully favorable decision on the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

The Veteran contends that he has tinnitus related to noise exposure while performing his duties in his military occupational specialty (MOS) as a motor transport operator,  during which  he drove large trucks and other heavy equipment during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1131, 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d). 

If a chronic disease, such as an organic disease of the nervous system, becomes manifested to a degree of ten percent within one year of separation from active service, then it is presumed to have been incurred during active service, even if there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic diseases in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim, the Board finds that service connection for tinnitus is warranted.

The Veteran's Form DD-214 confirms that his MOS during service was a motor transport operator for a period of two years, and 10 months.  In a January 2017 statement accompanying his substantive appeal, he credibly reported that his duties during service included driving a five-ton truck and a heavy equipment transport, which transported a sixty-ton tank.  He maintained that he did not wear hearing protection because it was not required, nor available, and that the trucks and the tanks produced hazardous noise.  

Given this evidence, the Board finds that the Veteran's reported hazardous noise exposure is consistent with the circumstances of his service.  See 38 U.S.C. § 1154 (2012).  It should also be noted that the RO conceded the Veteran's military noise exposure in the December 2016 SOC.  Hence, significant in-service noise exposure, likely resulting in some acoustic trauma, is established. 

As for the matter of a current disability, the Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring, or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (32nd ed. 2012).

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95 percent of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.  67 Fed. Reg. 59033-01 (Sept. 19, 2002)

Tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish that he has a current disability of tinnitus. 

As such, the remaining inquiry is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service particularly, likely, significant noise exposure therein.

The Veteran was afforded a VA examination in May 2014.  The examiner noted that the Veteran was a "truck driver" during service, and apparently understood him as reporting an onset of recurrent tinnitus in 1995.  Based on this apparent report, the examiner provided the opinion that it was less likely than not that the Veteran's tinnitus was the result of military noise exposure, as the apparent onset was more than ten years after his separation from service.  , 
However, after that examination, the Veteran presented lay evidence as to both in-service noise exposure and experiencing symptoms of tinnitus.  In the January 2017 statement, he elaborated as to the noise exposure he experienced driving large trucks and heavy equipment transports during service, and he clarified that he began noticing a slight ringing in his right ear shortly after this experience, after his separation from service.  He also indicated  in his substantive appeal that he had tinnitus while he was in the military.  These statements indicate that the Veteran's  the tinnitus began during service or within the one-year period following separation from service.

Notably, the negative nexus opinion provided by the May 2014 VA examiner is not fatal to the Veteran's tinnitus claim where, as here, the examiner appears to have based the negative opinion on multiple inaccurate factual premises-to include with respect to the onset of tinnitus., which the Veteran clarified after the examination  The negative opinion also appears to have been based, at least in part, on the absence of hearing loss, even after the insertion of tubes in his right ear during recent ear infection.   Significantly, moreover, a May 2014 VA otolaryngology treatment report notes that the Veteran was found to have significant conductive right ear hearing loss in December 2013, and that he was seen in April 2014 for tube insertion due to ear infection.  A medical opinion based on an inaccurate factual premise has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 460, 461 (1993).

The Board further notes that,  given the nature of the disorder, lay evidence may serve as a basis to establish the claim.  See Charles, supra; Savage v. Grober, 10 Vet. App. 488, 495-97 (1997).  As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) that may be service connected based on continuity of symptomatology, which the Veteran has demonstrated.  Additionally, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra.  Given the nature of the disability, as explained above, the Board finds that the Veteran has provided competent and credible, and hence, probative evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, or within one year after discharge; and the Board finds no reason to question the veracity of such statements.  See Charles, 16 Vet. App. 370; Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  These statements, when viewed in relation to the Veteran's significant hazardous noise exposure in service, are entitled to a significant probative weight, and thus, are sufficient to establish both the presence of tinnitus and a continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b); Walker, supra.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.

ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action as to the remaining claim on appeal is warranted.

The Veteran seeks to establish that, like his tinnitus, his bilateral hearing loss is the result of hazardous noise exposure in service.  Specifically, he asserts that his current bilateral hearing loss disability resulted from military noise exposure while performing his duties as a motor transport operator, wherein he drove large trucks and other heavy equipment during service.  

During his May 2014 VA audiology examination, audiometric and speech discrimination testing revealed that the Veteran's hearing acuity did not reach a level of severity such as to be considered a disability for the purposes of entitlement to VA benefits.  See 38 C.F.R. § 3.385 (2017).  Given these testing results, the examiner consequently did not provide an opinion as to the etiology of any hearing loss present.  Notably, however, the results of a December 2013 audiology evaluation revealed that at that time, the Veteran had right ear hearing loss that was of sufficient severity to be considered a disability for VA purposes.  Given this evidence, remand is required in order to obtain an etiology opinion as to hearing loss present during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement for a current disability is met if a disability has been present at any point during the claim period); see also, McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law).  

Additionally, the evidence, including the Veteran's January 2017 statement attached to his substantive appeal, indicates that his tinnitus may also be affecting his hearing acuity.  Thus, VA opinion as to any secondary relationship between current hearing loss and his now service-connected tinnitus is warranted. 

While this matter is on remand, to ensure that all due process requirements are met, and that the record is complete with respect to the remaining claim on appeal, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that treatment records from the Sacramento VA Medical Center (VAMC) dated through October 2016 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all outstanding VA treatment records dated since October 2016.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but, see also 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the (VCAA.  See 38 U.S.C §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim  on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Sacramento VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA audiology  examination, by an audiologist or appropriate physician. 

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies (to include audiometric and speech discrimination testing (Maryland CNC), should be accomplished (with all findings made available to the audiologist or physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent lay and medical evidence, the audiologist or physician should render opinions, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's current hearing loss, to include right ear hearing loss shown on December 2013 audiometric testing: 

(a)  had its onset in service or is otherwise attributable, to service, to specifically include his conceded in-service hazardous noise exposure during his duties as a motor transport operator; or, if not, 

(b)  was caused, OR is or has been aggravated (worsened beyond the natural progression) by service-connected tinnitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible), the baseline level of hearing loss disability prior to the aggravation.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the claim for service connection for bilateral hearing loss in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


